


Exhibit 10.1




ACQUISITION OF NON-DESTRUCTIVE ASSESSMENT TECHNOLOGIES, INC
by


MATERIAL TECHNOLOGIES, INC



AGREEMENT AND PLAN OF ACQUISITION




This Agreement and Plan of Acquisition (“Agreement”) is entered into by and
between Non-Destructive Assessment Technologies, Inc, a Florida corporation
(“NDATI”), UTEK CORPORATION, a Delaware corporation (“UTEK”), and Material
Technologies, Inc, a Delaware corporation (“MTNA”).

WHEREAS, UTEK owns 95% of the issued and outstanding shares of common stock of
NDATI (“NDATI Shares”);

WHEREAS, before the Closing Date, NDATI will acquire the license for the fields
of use as described in the License Agreement which is attached hereto as part of
Exhibit A and made a part of this Agreement  and the rights to develop and
market a patented and proprietary technology for the fields of uses specified in
the License Agreement (Technology);

WHEREAS, the parties desire to provide for the terms and conditions upon which
NDATI will be acquired by MTNA in a stock-for-stock exchange (“Acquisition”) in
accordance with the respective corporation laws of their state, upon
consummation of which all NDATI Shares will be owned by MTNA, and all issued and
outstanding NDATI Shares will be exchanged for Convertible Preferred stock of
MTNA with terms and conditions as set forth more fully in this Agreement; and

WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (“Code”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:

ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION



1.01       The Acquisition

              (a)       Acquisition Agreement.  Subject to the terms and
conditions of this Agreement, at the Effective Date, as defined below, all NDATI
Shares shall be acquired from UTEK by MTNA in accordance with the respective
corporation laws of their states and the provisions of this Agreement and the
separate corporate existence of NDATI, as a wholly-owned subsidiary of MTNA,
shall continue after the closing.

              (b)       Effective Date. The Acquisition shall become effective
(“Effective Date”) upon the execution of this Agreement and closing of the
transaction.







Page 1 of 17

--------------------------------------------------------------------------------





1.02       The Consideration.

              Exchange of Stock. At the Effective Date, by virtue of the
Acquisition, all of the NDATI Shares that are issued and outstanding at the
Effective Date shall be exchanged for 6,750,000 unregistered shares of common
stock of MTNA




Shareholder

Number of Common MTNA Shares

UTEK Corporation

6,412,500

Aware Capital Consultants

337,500

1.03       Effect of Acquisition.

              (a)       Rights in NDATI Cease. At and after the Effective Date,
the holder of each certificate of common stock of NDATI shall cease to have any
rights as a shareholder of NDATI.

              (b)       Closure of NDATI Shares Records. From and after the
Effective Date, the stock transfer books of NDATI shall be closed, and there
shall be no further registration of stock transfers on the records of NDATI.

1.04       Closing. Subject to the terms and conditions of this Agreement, the
Closing of the Acquisition shall be the date of the last executed signature
affixed to this Agreement, but in no event later than _______________, 2007.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES



2.01       Representations and Warranties of UTEK and NDATI.  UTEK and NDATI
jointly and severally represent and warrant to MTNA that the facts set forth
below are true and correct:

              (a)       Organization. NDATI and UTEK are corporations duly
organized, validly existing and in good standing under the laws of their
respective states of incorporation, and they have the requisite power and
authority to conduct their business and consummate the transactions contemplated
by this Agreement. True, correct and complete copies of the articles of
incorporation, bylaws and all corporate minutes of NDATI have been provided to
MTNA and such documents are presently in effect and have not been amended or
modified.

              (b)       Authorization. The execution of this Agreement and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement have been duly authorized by the board of directors and shareholder of
NDATI and the board of directors of UTEK; no other corporate action by the
respective parties is necessary in order to execute, deliver, consummate and
perform their respective obligations hereunder; and NDATI and UTEK have all
requisite corporate and other authority to execute and deliver this Agreement
and consummate the transactions contemplated by this Agreement.

              (c)       Capitalization.  The authorized capital of NDATI
consists of 1,000,000 shares of common stock with a par value $.01 per share. At
the date of this Agreement, 1,000 NDATI Shares are issued and outstanding as
follows:



Shareholder   

Number of NDATI Shares

  

UTEK Corporation          
Aware Capital Consultants
Total                                

950
50
1,000





Page 2 of 17

--------------------------------------------------------------------------------





All issued and outstanding NDATI Shares have been duly and validly issued and
are fully paid and non-assessable shares and have not been issued in violation
of any preemptive or other rights of any other person or any applicable laws.
NDATI is not authorized to issue any preferred stock. All dividends on NDATI
Shares which have been declared prior to the date of this Agreement have been
paid in full. There are no outstanding options, warrants, commitments, calls or
other rights or Agreements requiring NDATI to issue any NDATI Shares or
securities convertible, exercisable or exchangeable into NDATI Shares to anyone
for any reason whatsoever. None of the NDATI Shares is subject to any charge,
claim, condition, interest, lien, pledge, option, security interest or other
encumbrance or restriction, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

              (d)       Binding Effect. The execution, delivery, performance and
consummation of this Agreement, the Acquisition and the transactions
contemplated by this Agreement will not violate any obligation to which NDATI or
UTEK is a party and will not create a default under any such obligation or under
any Agreement to which NDATI or UTEK is a party.  This Agreement constitutes a
legal, valid and binding obligation of NDATI, enforceable in accordance with its
terms, except as the enforcement may be limited by bankruptcy, insolvency,
moratorium, or similar laws affecting creditor’s rights generally and by the
availability of injunctive relief, specific performance or other equitable
remedies.

              (e)       Litigation Relating to this Agreement. There are no
suits, actions or proceedings pending or, to the best of NDATI’s and UTEK’s
knowledge, information and belief, threatened, which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on the business,
results of operations, assets or prospects of NDATI.

              (f)       No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by NDATI or UTEK
with the terms or provisions of this Agreement nor all other documents or
agreements contemplated by this Agreement and the consummation of the
transaction contemplated by this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, NDATI’s or UTEK’s articles of incorporation or bylaws, the
Technology, the License Agreement, or any agreement, contract, instrument,
order, judgment or decree to which NDATI or UTEK is a party or by which NDATI or
UTEK or any of their respective assets is bound, or violate any provision of any
applicable law, rule or regulation or any order, decree, writ or injunction of
any court or government entity which materially affects their respective assets
or businesses.

              (g)       Consents. No consent from or approval of any court,
governmental entity or any other person is necessary in connection with
execution and delivery of this Agreement by NDATI and UTEK or performance of the
obligations of NDATI and UTEK hereunder or under any other agreement to which
NDATI or UTEK is a party; and the consummation of the transactions contemplated
by this Agreement will not require the approval of any entity or person in order
to prevent the termination of the Technology, the License Agreement, or any
other material right, privilege, license or agreement relating to NDATI or its
assets or business.

              (h)       Title to Assets. NDATI has or has agreed to enter into
the agreements as listed on Exhibit A attached hereto. These agreements and the
assets shown on the balance sheet of attached Exhibit B are the sole assets of
NDATI.  Except as set forth on Schedule 2.01(h),  NDATI has good and marketable
title to its assets, free and clear of all liens, claims, charges, mortgages,
options, security agreements and other encumbrances of every kind or nature
whatsoever.  On the Closing Date, NDATI will have good and marketable title to
its assets, free and clear of all liens, claims, charges, mortgages, options,
security agreements and other encumbrances of every kind and nature whatsoever.






Page 3 of 17



--------------------------------------------------------------------------------





              (i)       Intellectual Property


> >     (1)  Iowa State University Research Foundation (“ISURF”) owns the
> > Technology and has all right, power, authority and ownership and entitlement
> > to file, prosecute and maintain in effect the Patent application with
> > respect to the Inventions listed in Exhibit A hereto.
> > 
> >     (2)  The License Agreement between ISURF and NDATI covering the
> > Inventions is legal, valid, binding and will be enforceable in accordance
> > with its terms as contained in Exhibit A.  NDATI has full power and
> > authority to assign all of its rights hereunder and no sublicenses
> > thereunder have occurred or will occur prior to closing.
> > 
> >     (3)   Except as otherwise set forth in this Agreement, MTNA acknowledges
> > and understands that NDATI and UTEK make no representations and provide no
> > assurances that the rights to the Technology and Intellectual Property
> > contained in the License Agreement do not, and will not in the future,
> > infringe or otherwise violate the rights of third parties; however, NDATI
> > and UTEK have no knowledge of pending or threatened claims by, or any basis
> > for any claims by, any third parties alleging such infringement or other
> > violation, and
> > 
> >     (4)   Except as otherwise expressly set forth in this Agreement, NDATI
> > and UTEK make no representations and extend no warranties of any kind,
> > either express or implied, including, but not limited to warranties of
> > merchantability, fitness for a particular purpose, non-infringement and
> > validity of the Intellectual Property.

              (j)       Liabilities of NDATI. NDATI has no assets (except as set
forth in Section 2.01 (h)), no liabilities or obligations of any kind, character
or description except those listed on the attached schedules and exhibits.

              (k)       Financial Statements. The unaudited financial statements
of NDATI, including a balance sheet, attached as Exhibit B and made a part of
this Agreement, are, in all respects, complete and correct and present fairly
NDATI’s financial position and the results of its operations on the dates and
for the periods shown in this Agreement; provided, however, that interim
financial statements are subject to customary year-end adjustments and accruals
that, in the aggregate, will not have a material adverse effect on the overall
financial condition or results of its operations. NDATI has not engaged in any
business not reflected in its financial statements. There have been no material
adverse changes in the nature of its business, prospects, the value of assets or
the financial condition since the date of its financial statements. There are
no, and on the Closing Date there will be no, outstanding obligations or
liabilities of NDATI except as specifically set forth in the financial
statements and the other attached schedules and exhibits.  There is no
information known to NDATI or UTEK that would prevent the financial statements
of NDATI from being audited in accordance with generally accepted accounting
principles.

              (l)       Taxes. All returns, reports, statements and other
similar filings required to be filed by NDATI with respect to any federal,
state, local or foreign taxes, assessments, interests, penalties, deficiencies,
fees and other governmental charges or impositions have been timely filed with
the appropriate governmental agencies in all jurisdictions in which such tax
returns and other related filings are required to be filed; all such tax returns
properly reflect all liabilities of NDATI for taxes for the periods, property or
events covered by this Agreement; and all taxes, whether or not reflected on
those tax returns, and all taxes claimed to be due from NDATI by any taxing
authority, have been properly paid, except to the extent reflected on NDATI’s
financial statements, where NDATI has contested in good faith by appropriate
proceedings and reserves have been established on its financial statements to
the full extent if the contest is adversely decided against it. NDATI has not
received any notice of assessment or proposed assessment in connection with any
tax returns, nor is NDATI a party to or to the best of its knowledge, expected
to become a party to any pending or threatened action or proceeding, assessment
or collection of taxes. NDATI has not extended or waived the application of any
statute of limitations of





Page 4 of 17

--------------------------------------------------------------------------------





any jurisdiction regarding the assessment or collection of any taxes. There are
no tax liens (other than any lien which arises by operation of law for current
taxes not yet due and payable) on any of its assets. There is no basis for any
additional assessment of taxes, interest or penalties. NDATI has made all
deposits required by law to be made with respect to employees’ withholding and
other employment taxes, including without limitation the portion of such
deposits relating to taxes imposed upon NDATI. NDATI is not and has never been a
party to any tax-sharing agreements with any other person or entity.

              (m)       Absence of Certain Changes or Events. From the date of
the full execution of the Term Sheet until the Closing Date, NDATI has not, and
without the written consent of MTNA, it will not have:


> >     (1)       Sold, encumbered, assigned let lapsed or transferred any of
> > its material assets, including without limitation the Intellectual Property,
> > the License Agreement or any other material asset;
> > 
> >     (2)       Amended or terminated the License Agreement or other material
> > agreement or done any act or omitted to do any act which would cause the
> > breach of the License Agreement or any other material agreement;
> > 
> > 
> >     (3)       Suffered any damage, destruction or loss whether or not in
> > control of NDATI;
> > 
> >     (4)       Made any commitments or agreements for capital expenditures or
> > otherwise;
> > 
> >     (5)       Entered into any transaction or made any commitment not
> > disclosed to MTNA;
> > 
> >     (6)       Incurred any material obligation or liability for borrowed
> > money;
> > 
> >     (7)       Done or omitted to do any act, or suffered any other event of
> > any character, which is reasonable to expect, would adversely affect the
> > future condition (financial or otherwise), assets or liabilities or business
> > of NDATI; or
> > 
> >     (8)       Taken any action, which could reasonably be foreseen to make
> > any of the representations or warranties made by NDATI or UTEK untrue as of
> > the date of this Agreement or as of the Closing Date.

              (n)       Material Agreements. Exhibit A attached contains a true
and complete list of all contemplated and executed agreements between NDATI and
a third party. A complete and accurate copies of all material agreements,
contracts and commitments of the following types, whether written or oral, to
which it is a party or is bound (Contracts), has been provided to MTNA.  Such
executed Contracts are, and such contemplated Contracts will be, at the Closing
Date, in full force and effect without modifications or amendment and constitute
the legally valid and binding obligations of NDATI in accordance with their
respective terms and will continue to be valid and enforceable following the
Acquisition. NDATI is not, and will not be at the Closing Date, in default of
any of the Contracts. In addition:


> >     (1)       There are no outstanding unpaid promissory notes, mortgages,
> > indentures, deed of trust, security agreements and other agreements and
> > instruments relating to the borrowing of money by or any extension of credit
> > to NDATI; and
> > 
> >     (2)       There are no outstanding operating agreements, lease
> > agreements or similar agreements by which NDATI is bound; and







Page 5 of 17

--------------------------------------------------------------------------------





> >     (3)       The complete final draft of the License Agreement has been
> > provided to MTNA; and
> > 
> >     (4)       Except as set forth in (3) above, there are no outstanding
> > licenses to or from others of any Intellectual Property and trade names; and
> > 
> >     (5)       There are no outstanding agreements or commitments to sell,
> > lease or otherwise dispose of any of NDATI’s property; and
> > 
> >     (6)       There are no breaches of any agreement to which NDATI is a
> > party.



              (o)       Compliance with Laws. NDATI is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

              (p)       Litigation.  There is no suit, action or any
arbitration, administrative, legal or other proceeding of any kind or character,
or any governmental investigation pending or to the best knowledge of NDATI or
UTEK, threatened against NDATI, the Technology, or License Agreement, affecting
its assets or business (financial or otherwise), and neither NDATI nor UTEK is
in violation of or in default with respect to any judgment, order, decree or
other finding of any court or government authority relating to the assets,
business or properties of NDATI or the transactions contemplated hereby. There
are no pending or threatened actions or proceedings before any court, arbitrator
or administrative agency, which would, if adversely determined, individually or
in the aggregate, materially and adversely affect the assets or business of
NDATI or the transactions contemplated hereby.

              (q)       Employees. NDATI has no and never had any employees.
NDATI is not a party to or bound by any employment agreement or any collective
bargaining agreement with respect to any employees. NDATI is not in violation of
any law, rule or regulation relating to employment of employees.

              (r)       Neither NDATI nor UTEK has any knowledge of any existing
or threatened occurrence, action or development that could cause a material
adverse effect on NDATI or its business, assets or condition (financial or
otherwise) or prospects.

              (s)       Employee Benefit Plans.  There are no and have never
been any employee benefit plans, and there are no commitments to create any,
including without limitation as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended, in effect, and there are no outstanding
or un‑funded liabilities nor will the execution of this Agreement and the
actions contemplated in this Agreement result in any obligation or liability to
any present or former employee.

              (t)       Books and Records. The books and records of NDATI are
complete and accurate in all material respects, fairly present its business and
operations, have been maintained in accordance with good business practices, and
applicable legal requirements, and accurately reflect in all material respects
its business, financial condition and liabilities.

              (u)       Full Disclosure.   All representations or warranties of
UTEK and NDATI are true, correct and complete in all material respects to the
best of UTEK’s and NDATI’s knowledge on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date.  No statement made by them in this Agreement or in
the exhibits and schedules to this Agreement or any document delivered by them
or on their behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.





Page 6 of 17

--------------------------------------------------------------------------------





2.02       Representations and Warranties of MTNA.  MTNA represents and warrants
to UTEK and NDATI that the facts set forth below are true and correct.

              (a)       Organization.  MTNA is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, is qualified
to do business as a foreign corporation in other jurisdictions in which the
conduct of its business or the ownership of its properties require such
qualification, and have all requisite power and authority to conduct its
business and operate its properties.

              (b)       Authorization.  The execution of this Agreement and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement have been duly authorized by the board of directors of MTNA; no other
corporate action on MTNA’s part is necessary in order to execute, deliver,
consummate and perform its obligations hereunder; and it has all requisite
corporate and other authority to execute and deliver this Agreement and
consummate the transactions contemplated by this Agreement.

              (c)       Capitalization. The authorized capital of MTNA consists
of 600,000,000 (Six Hundred Million) shares of common stock with a par value
$0.001 per share (MTNA Common Shares) and on the Effective Date of the
Acquisition 137,639,715 (One Hundred Thirty-Seven Million, Six Hundred,
Thirty-Nine Thousand, Seven Hundred, Fifteen) MTNA Shares (which will include
the 6,750,000 (Six Million, Seven Hundred Fifty Thousand) MTNA Common Shares
issued at the closing of the Acquisition) will be issued and outstanding. All
issued and outstanding MTNA Shares have been duly and validly issued and are
fully paid and non-assessable shares and have not been issued in violation of
any preemptive or other rights of any other person or any applicable laws.

              (d)       Anti Dilution Adjustments. UTEK currently owns
14,512,804 common shares of MTNA and will be acquiring an additional 6,750,000
unregistered shares of MTNA totaling 21,262,804 unregistered shares; and based
on a total of 137,639,715 issued shares this total will represent a 15.4%
ownership position in MTNA shares. For a period of twelve months from the
Effective date of this Agreement, the aggregate number of shares of Stock that
Utek has received shall be adjusted proportionately by the Board of Directors of
MTNA for any increase in the number of outstanding shares of Stock resulting
from the issuance of any additional equity securities by the Company to any of
its current list of management and directors as of the Effective Date.

              (e)       Binding Effect. The execution, delivery, performance and
consummation of the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which MTNA is a party and will not
create a default hereunder, and this Agreement constitutes a legal, valid and
binding obligation of MTNA, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.

              (f)       Litigation Relating to this Agreement. There are no
suits, actions or proceedings pending or to its knowledge threatened which seek
to enjoin the Acquisition or the transactions contemplated by this Agreement or
which, if adversely decided, would have a materially adverse effect on its
business, results of operations, assets, prospects or the results of its
operations of MTNA.

              (g)       No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by MTNA with the
terms or provisions of this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute default under, or result in a
violation of, the corporate charter or bylaws, or any agreement, contract,
instrument, order, judgment or decree to which it is a party or by which it or
any of its assets are bound, or violate any provision of any applicable law,
rule or regulation or any order, decree, writ or injunction of any court or
governmental entity which materially affects its assets or business.






Page 7 of 17

--------------------------------------------------------------------------------





              (h)       Consents. Assuming the correctness of UTEK’s and NDATI’s
representations, no consent from or approval of any court, governmental entity
or any other person is necessary in connection with its execution and delivery
of this Agreement; and the consummation of the transactions contemplated by this
Agreement will not require the approval of any entity or person in order to
prevent the termination of any material right, privilege, license or agreement
relating to MTNA or its assets or business.

              (i)       Financial Statements. The unaudited financial statements
of MTNA attached as Exhibit C present fairly its financial position and the
results of its operations on the dates and for the periods shown on such
statements; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. MTNA has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no outstanding obligations or
liabilities of MTNA except as specifically set forth in the MTNA financial
statements.

              (j)       Full Disclosure. All representations or warranties of
MTNA are true, correct and complete in all material respects on the date of this
Agreement and shall be true, correct and complete in all material respects as of
the Closing Date as if they were made on such date. No statement made by it in
this Agreement or in the exhibits to this Agreement or any document delivered by
it or on its behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.

              (k)       Compliance with Laws. MTNA is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

              (l)        Litigation.   There is no suit, action or any
arbitration, administrative, legal or other proceeding of any kind or character,
or any governmental investigation pending or, to the best knowledge of MTNA,
threatened against MTNA materially affecting its assets or business (financial
or otherwise), and MTNA is not in violation of or in default with respect to any
judgment, order, decree or other finding of any court or government authority.
There are no pending or, to the knowledge of MTNA, threatened actions or
proceedings before any court, arbitrator or administrative agency, which would,
if adversely determined, individually or in the aggregate, materially and
adversely affect its assets or business. MTNA has no knowledge of any existing
or threatened occurrence, action or development that could cause a material
adverse affect on MTNA or its business, assets or condition (financial or
otherwise) or prospects.

              (m)       Development.  MTNA agrees and warrants that it has the
expertise necessary to and has had the opportunity to independently evaluate the
inventions of the Licensed Patents and develop same for the market. MTNA further
agrees that it will provide UTEK with copies of progress reports made to the
university as required under the subject license agreement on a quarterly basis.

              (n)       Investment Company. MTNA is not an investment company,
either registered or unregistered.

2.03       Investment Representations of UTEK. UTEK represents and warrants to
MTNA that:

              (a)       General. It has such knowledge and experience in
financial and business matters as to be capable of evaluating the risks and
merits of an investment in MTNA Shares pursuant to the Acquisition. It is able
to bear the economic risk of the investment in MTNA Shares, including the risk
of a





Page 8 of 17

--------------------------------------------------------------------------------





total loss of the investment in MTNA Shares. The acquisition of MTNA Shares is
for its own account and is for investment and not with a view to any
distribution of such shares. Except a permitted by law, it has no present
intention of selling, transferring or otherwise disposing in any way of all or
any portion of the shares at the present time. All information that it has
supplied to MTNA is true and correct. It has conducted all investigations and
due diligence concerning MTNA to evaluate the risks inherent in accepting and
holding the shares which it deems appropriate, and it has found all such
information obtained fully acceptable. It has had an opportunity to ask
questions of the officers and directors of MTNA concerning MTNA Shares and the
business and financial condition of and prospects for MTNA, and the officers and
directors of MTNA have adequately answered all questions asked and made all
relevant information available to them. UTEK is an “accredited investor,” as the
term is defined in Regulation D, promulgated under the Securities Act of 1933,
amended, and the rules and regulations there under.

              (b)       Stock Transfer Restrictions.  UTEK acknowledges that the
MTNA Shares will not be registered and UTEK will not be permitted to sell or
otherwise transfer the MTNA Shares in any transaction in contravention of the
following legend, which will be imprinted in substantially the following form on
the stock certificate representing MTNA Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.

              (c)       Legend.  Subject to Rule 144 restrictions, 24 months
following the stock acquisition described herein, MTNA agrees to and shall
direct its transfer agent to remove the above legend upon the issuance by UTEK's
legal counsel that the above legend can be removed from UTEK's shares.  MTNA
agrees to and promptly shall provide any information requested by UTEK or UTEK's
counsel and to direct its transfer agent as necessary for such issuance of an
opinion regarding the sale of such restricted shares under Rule 144 or other
available exemption from registration.  

              (d)       In the event that MTNA fails to direct its transfer
agent to remove the legend within fifteen (15) days of request by UTEK, MTNA
shall be liable to an additional fee of ten percent (10%) of the current value
of the shares held by UTEK, as well as any and all attorney fees and costs that
UTEK may incur as a result of MTNA failing to comply in this request.



ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING



3.01.       Corporate Approvals. Prior to Closing Date, each of the parties
shall submit this Agreement to its board of directors and, if necessary, its
respective shareholders and obtain approval of this Agreement. Copies of
corporate actions taken shall be provided to each party.

3.02       Access to Information. Each party agrees to permit, upon reasonable
notice, the attorneys, accountants, and other representatives of the other
parties reasonable access during normal business hours to its properties and its
books and records to make reasonable investigations with respect to its affairs,
and to make its officers and employees available to answer questions and provide
additional information as reasonably requested.





Page 9 of 17

--------------------------------------------------------------------------------





3.03      Expenses. Each party agrees to bear its own expenses in connection
with the negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.

3.04       Covenants. Except with the prior written approval of MTNA or of NDATI
or UTEK, as the case may be, each party agrees that it will:

              (a)       Use its good faith efforts to obtain all requisite
licenses, permits, consents, approvals and authorizations necessary in order to
consummate the Acquisition; and

              (b)       Notify the other parties upon the occurrence of any
event which would have a materially adverse effect upon the Acquisition or the
transactions contemplated by this Agreement or upon the business, assets or
results of operations; and

              (c)       Not modify its corporate structure, except, upon prior
written notice to the other parties, as necessary or advisable in order to
consummate the Acquisition and the transactions contemplated by this Agreement.



ARTICLE 4
CONDITIONS PRECEDENT



The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:

4.01.       Each party must obtain the approval of its board of directors and
such approval shall not have been rescinded or restricted.

4.02.       Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.

4.03.       There shall be no claim or litigation instituted or threatened in
writing by any person or government authority seeking to restrain or prohibit
any of the contemplated transactions contemplated by this Agreement or challenge
the right, title and interest of UTEK in the NDATI Shares, NDATI in the License
Agreement, or the right of NDATI or UTEK to consummate the Acquisition
contemplated hereunder.

4.04.       The representations and warranties of the parties shall be true and
correct in all material respects at the Effective Date.

4.05.       The Technology and Intellectual Property shall have been prosecuted
in good faith with reasonable diligence.

4.06.       The License Agreement shall have been executed and delivered by all
parties thereto and,  to the best knowledge of UTEK and NDATI, the License
Agreement shall be valid and in full force and effect without any default under
such agreement.

4.07.       MTNA shall have received, at or within 5 days before the Closing
Date, each of the following:

              (a)       the stock certificates representing the NDATI Shares,
duly endorsed (or accompanied by duly executed stock powers) by UTEK for
cancellation;






Page 10 of 17

--------------------------------------------------------------------------------





              (b)       all documentation relating to NDATI’s business, all in
form and substance satisfactory to MTNA;

              (c)       such agreements, files and other data and documents
pertaining to NDATI’s business as MTNA may reasonably request;

              (d)       copies of the general ledgers and books of account of
NDATI, and all federal, state and local income, franchise, property and other
tax returns filed by NDATI since the inception of NDATI;

              (e)       certificates of (i) the Secretary of State of the State
of Florida as to the legal existence and good standing, as applicable (including
tax), of NDATI in Florida;

              (f)       the original corporate minute books of NDATI, including
the articles of incorporation and bylaws of NDATI, and all other documents filed
in this Agreement;

              (g)       all consents, assignments or related documents of
conveyance to give MTNA the benefit of the transactions contemplated hereunder;

              (h)       such documents as may be needed to accomplish the
Closing under the corporate laws of the states of incorporation of MTNA and
NDATI, and

              (i)       such other documents, instruments or certificates as
MTNA, or its counsel may reasonably request.

4.08.       MTNA shall have completed its due diligence investigation of NDATI
to MTNA’s satisfaction in its sole discretion.

4.09.       MTNA shall receive the resignations of each director and officer of
NDATI effective the Closing Date.



ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION


5.01.       Survival of Representations and Warranties.

              (a)       The representations and warranties made by UTEK and
NDATI shall survive for a period of 1 year after the Closing Date, and
thereafter all such representation and warranties shall be extinguished, except
with respect to claims then pending for which specific notice has been given
during such 1-year period.

              (b)       The representations and warranties made by MTNA shall
survive for a period of 1 year after the Closing Date, and thereafter all such
representations and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.

5.02       Limitations on Liability.  MTNA agrees that UTEK shall not be liable
under this agreement to MTNA or their respective successor’s, assigns or
affiliates except where damages result directly from the gross negligence or
willful misconduct of UTEK or its employees.  In no event shall UTEK's liability
exceed the total amount of the fees paid to UTEK under this agreement, nor shall
UTEK be liable for incidental or consequential damages of any kind.  MTNA shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable





Page 11 of 17

--------------------------------------------------------------------------------





attorneys fees and expenses (“Losses”), arising in any manner out of or in
connection with the rendering of services by UTEK under this Agreement, unless
it is finally judicially determined that such Losses resulted from the gross
negligence or willful misconduct of UTEK. The terms of this paragraph shall
survive the termination of this agreement and shall apply to any controlling
person, director, officer, employee or affiliate of UTEK.

5.03       Indemnification.  MTNA agrees to indemnify and hold harmless UTEK and
its subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters  or arising from this Agreement, except to the extent that
any such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.

              (a)       Limitation of Liability.  MTNA agrees that no
Indemnified Person shall have any liability as a result of the execution and
delivery of this Agreement, or other matters relating to or arising from this
Agreement, other than liabilities that shall have been determined by final
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Indemnified Person or Persons
in respect of whom such liability is asserted.  Without limiting the generality
of the foregoing, in no event shall any Indemnified Person be liable for
consequential, indirect or punitive damages, damages for lost profits or
opportunities or other like damages or claims of any kind.  In no event shall
UTEK's liability exceed the total amount of the fees paid to UTEK under this
Agreement.



ARTICLE 6
REMEDIES

6.01       Specific Performance. Each party’s obligations under this Agreement
are unique. If any party should default in its obligations under this Agreement,
the parties each acknowledge that it would be extremely impracticable to measure
the resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.

6.02       Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.



ARTICLE 7
ARBITRATION



In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in Florida.  The cost of arbitration shall be borne by the party
against whom the award is rendered or, if in the interest of fairness, as
allocated in accordance with the judgment of the arbitrators. All awards in





Page 12 of 17

--------------------------------------------------------------------------------





arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by MTNA, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.



ARTICLE 8
MISCELLANEOUS



8.01.       No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.

8.02.       This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.

8.03.       Each party agrees that it will comply with all applicable laws,
rules and regulations in the execution and performance of its obligations under
this Agreement.

8.04.       This Agreement shall be governed by and construct in accordance with
the laws of the State of Delaware without regard to principles of conflicts of
law.

8.05.       This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.

8.06.       Notices or other communications required to be made in connection
with this Agreement shall be sent by U.S. mail, certified, return receipt
requested, personally delivered or sent by express delivery service and
delivered to the parties at the addresses set forth below or at such other
address as may be changed from time to time by giving written notice to the
other parties.

8.07.       The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

8.08.       This Agreement may be executed in multiple counterparts, each of
which shall constitute one and a single Agreement.

8.09       Any facsimile signature of any part to this Agreement or to any other
Agreement or document executed in connection of this Agreement should constitute
a legal, valid and binding execution by such parties.





(SIGNATURES ON THE FOLLOWING PAGE)












Page 13 of 17

--------------------------------------------------------------------------------





MATERIAL TECHNOLOGIES, INC.                         NON-DESTRUCTIVE ASSESSMENT
                                                                                         TECHNOLOGIES,
INC.


By: ___________________________                              By:
____________________________
      Robert M. Bernstein,                                                
         Jennifer Willis
      Chief Executive Officer                                              
        President

      Address:                                                                 
          Address:
      11661 San Vicente Blvd, Suite 707                                    2109
E. Palm Avenue
      Los Angeles, CA 90049                                                 
  Tampa, Florida 33605

Date: _________________________                                Date:
_________________________



UTEK CORPORATION                                                  UTEK
CORPORATION


By: ___________________________                                By:
___________________________
      Clifford M. Gross,                                                     
          Douglas A. Schaedler
      Chief Executive Officer                                              
          Chief Compliance Officer

       Address:                                                                
             Address:
       2109 E. Palm Avenue                                                   
      2109 E. Palm Avenue
       Tampa, Florida 33605                                                  
      Tampa, Florida 33605

Date: _________________________                                 Date:
_________________________


















Page 14 of 17





















--------------------------------------------------------------------------------





EXHIBIT A
Outstanding Agreements

License Agreement from Iowa State University Research Foundation (ISURF)

































Page 15 of 17

--------------------------------------------------------------------------------





EXHIBIT B

NON-DESTRUCTIVE ASSESSMENT TECHNOLOGIES, INC

Financial Statements as of
______________________, 2007













































Page 16 of 17

--------------------------------------------------------------------------------





EXHIBIT C

Material Technologies, Inc.

FORM 10-Q

QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934

For the period ended March 31, 2007































Page 17 of 17

--------------------------------------------------------------------------------